DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.
Claims 1, 9 and 16 are allowed over the prior art of record because the examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art which teaches: 
An electronic device configured to support a first speech-based intelligent 56YPF202003-0047 agent, comprising: a communication circuit; a processor operatively connected to the communication circuit; and a memory operatively connected to the processor, wherein the memory stores information on at least one device registered in an account and information on an intelligent agent supported by the at least one device, and the memory storing instructions which, when executed, cause the processor to control the electronic device to: receive speech data from a user terminal through the communication circuit, process the speech data to generate text data, identify a device intended to be controlled through analysis of the text data, identify information on an intelligent agent supported by the identified device based on the information on the at least one device registered in the account and the information on the intelligent agent supported by the at least one device stored in the memory, and determine whether to transmit the speech data to an external server supporting a second speech-based intelligent agent based on the identified information through the communication circuit.
Byun (US 2019/0267001) teaches a system is provided. The system may include a communication interface, at least one processor, and at least one memory. The memory may store instructions that, when executed, cause the processor to provide an ASR module and a plurality of NLU 
However, Byun does not teach the invention as claimed, especially identify a device intended to be controlled through analysis of the text data, identify information on an intelligent agent supported by the identified device based on the information on the at least one device registered in the account and the information on the intelligent agent supported by the at least one device stored in the memory, and determine whether to transmit the speech data to an external server supporting a second speech-based intelligent agent based on the identified information through the communication circuit.
Williams (US 2017/0236512) teaches a system that is capable of controlling multiple entertainment systems and/or speakers using voice commands. The system receives voice commands and may determine audio sources and speakers indicated by the voice commands. The system may generate audio data from the audio sources and may send the audio data to the speakers using multiple interfaces. For example, the system may send the audio data directly to the speakers using a network address, may send the audio data to the speakers via a voice-enabled device or may send the audio data to the speakers via a speaker controller. The system may generate output zones including multiple speakers and may associate input devices with speakers within the output zones. For example, the system may receive a voice command from an input device in an output zone and may reduce output audio generated by speakers in the output zone. 
However, Williams does not teach the invention as claimed, especially identify a device intended to be controlled through analysis of the text data, identify information on an intelligent agent supported .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675